  Case 3:17-cr-00341-B Document 961 Filed 12/29/20                Page 1 of 1 PageID 3500



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                                                §
vs.                                             §    No. 3:17-CR-341-B
                                                §
ADILENE SUAREZ-RANGEL,                          §
          Defendant.                            §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       The defendant’s Motion for Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A), received

on November 3, 2020 (doc. 936), is DENIED.

       SIGNED this 29th day of December, 2020.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
